     Case 2:19-cv-05008-ODW-JPR Document 1 Filed 06/09/19 Page 1 of 15 Page ID #:1



 1   MICHELE M. BETTI, ESQ. (SBN 204939)
 2
     LAW OFFICES OF BETTI & ASSOCIATES
     1732 Knoll Field Way
 3   Encinitas, CA 92024
     Telephone: (760) 500-5451
 4
     Facsimile: (760) 454-2204
 5   Email: mbettilaw@gmail.com

 6   Attorneys for Plaintiff
     SAMANTHA GERSON
 7

 8                                UNITED STATES DISTRICT COURT
 9
                                 CENTRAL DISTRICT OF CALIFORNIA
10        Western Division - Roybal Federal Bldg, 255 East Temple Street, Los Angeles, CA 90012
11                                                 )
     Samantha Gerson,                                  Case No.:   19-5008
                                                   )
12                                                 )
                    Plaintiff,
                                                   )   COMPLAINT FOR:
13   v.                                            )   1.  CHILDHOOD SEXUAL ABUSE;
                                                   )
14                                                     2.  NEGLIGENCE;
     Logan River Academy dba Maple Rise            )
                                                       3.  NEGLIGENT SUPERVISION;
                                                   )
15
     Academy and DOES 1 through 11,                    4.  NEGLIGENT HIRING/RETENTION;
                                                   )
     inclusive,                                    )   5.  NEGLIGENT FAILURE TO WARN,
16                Defendants.                      )       TRAIN, OR EDUCATE PLAINTIFF
                                                   )
17                                                 )
                                                       6.  INTENTIONAL INFLICTION OF
                                                   )       EMOTIONAL DISTRESS
18                                                 )   7.  NEGLIGENT INFLICTION OF
                                                   )       EMOTIONAL DISTRESS
19                                                 )
                                                       8.  PUNITIVE DAMAGES
                                                   )
20                                                 )
                                                   )   [Demand for Jury Trial]
21                                                 )

22           Based upon information and belief available to Plaintiff at the time of the filing of this
23   Complaint, Plaintiff makes the following allegations:
24                                                PARTIES
25   1.      Plaintiff SAMANTHA GERSON (“Plaintiff”) is and was at all times relevant a citizen of
26   California residing in Los Angeles County, California. Plaintiff was born on July 26, 1993, and
27   is currently 25 years old. Plaintiff was a minor between the ages of 14 to 15 years old at the time
28   the sexual abuse and physical harm alleged herein occurred.


                                                  Complaint - 1
     Case 2:19-cv-05008-ODW-JPR Document 1 Filed 06/09/19 Page 2 of 15 Page ID #:2



 1   2.     Defendant LOGAN RIVER ACADEMY, LLC, is also known as and doing business as
 2   MAPLE RISE ACADEMY. Defendant Logan River Academy, LLC, Maple Rise Academy is a
 3   citizen of the State of Utah pursuant to 28 U.S.C.A. § 1332 (West). Defendant is a corporation
 4   incorporated in the State of Utah, and has its principal place of business at 1683 South Highway
 5   89/91 Logan, Utah 84321.
 6   2.1    Megan Snow AKA Megan Berlin (“Perpetrator Snow”) was at all times relevant a staff
 7   member of Logan River Academy, LLC / Maple Rise Academy.
 8   2.2    Kelly Baum (“Kelly Baum”) was at all times relevant a staff member and second lead of
 9   Logan River Academy, LLC / Maple Rise Academy.
10   2.3    Sau Pututau (“Pututau”) was at all times relevant a staff member and female lead of
11   Logan River Academy, LLC / Maple Rise Academy.
12   2.4    Tamra Johnson (“Johnson”) was at all times relevant a staff member and female lead of
13   Logan River Academy, LLC / Maple Rise Academy.
14   2.5    Kerri Rogers AKA Kerri Lawson (“Rogers”) was at all times relevant a staff member of
15   Logan River Academy, LLC / Maple Rise Academy.
16   2.6    Chris Baum (“Chris Baum”) was at all times relevant a staff member and male lead of
17   Logan River Academy, LLC / Maple Rise Academy.
18   2.7    Margaret Oak (“Oak”) was at all times relevant a staff member and Plaintiff’s clinician
19   and therapist at Logan River Academy, LLC / Maple Rise Academy.
20   2.8    Kirk Farmer (“Farmer”) was at all times relevant the principal of Logan River Academy,
21   LLC / Maple Rise Academy.
22   2.9    Larry Carter (“Carter”) was at all times relevant the executive director of Logan River
23   Academy, LLC / Maple Rise Academy.
24   2.10   From approximately 2008 to 2009 the above listed Perpetrator Snow repeatedly sexually
25   abused Plaintiff at Logan River Academy, LLC / Maple Rise Academy. The staff members,
26   administrative and executive staff either knew or should have known that the abuse was
27   happening.
28   2.11   During the dates of abuse, the Perpetrator was assigned to, working at, and/or performing


                                                Complaint - 2
     Case 2:19-cv-05008-ODW-JPR Document 1 Filed 06/09/19 Page 3 of 15 Page ID #:3



 1   services for Defendant Logan River Academy, LLC / Maple Rise Academy, and Does 1 through
 2   11, and was under the direct supervision, employment and control of Defendant Logan River
 3   Academy, LLC / Maple Rise Academy and Does 1 through 11.
 4   3.      The district court has original jurisdiction of this civil action in that the matter in
 5   controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and the matter
 6   is between citizens of different States pursuant to 28 U.S.C.A. § 1332 (West). A corporation
 7   shall be deemed to be a citizen of any State by which it has been incorporated and of the State
 8   where it has its principal place of business. 28 U.S.C.A. § 1332 (West). Defendant Logan River
 9   Academy, LLC / Maple Rise Academy is a citizen of the State of Utah pursuant to 28 U.S.C.A. §
10   1332 (West). Defendant is a corporation incorporated in the State of Utah, and has its principal
11   place of business at 1683 South Highway 89/91 Logan, Utah 84321. Plaintiff Samantha Gerson
12   is a citizen of the State of California. Therefore, this district court has original jurisdiction over
13   this civil action.
14   4.      Defendant Does 1 through 11, inclusive, are individuals and/or business or corporate
15   entities incorporated in and/or doing business in Utah whose true names and capacities are
16   unknown to Plaintiff who therefore sues such defendants by such fictitious names, and who will
17   amend the Complaint to show the true names and capacities of each such Doe defendant when
18   ascertained. Each such Defendant Doe is legally responsible in some manner for the events,
19   happenings and/or tortious and unlawful conduct that caused the injuries and damages alleged in
20   this Complaint. Defendant Logan River Academy, LLC / Maple Rise Academy and Does 1
21   through 11 are some times hereinafter referred to as the “Defendants.”
22   5.      Each Defendant is the agent, servant and/or employee of other Defendants, and each
23   Defendant was acting within the course and scope of his, her or its authority as an agent, servant
24   and/or employee of the other Defendants. Defendants, and each of them, are individuals,
25   corporations, partnerships and other entities which engaged in, joined in and conspired with the
26   other wrongdoers in carrying out the tortious and unlawful activities described in this Complaint,
27   and Defendants, and each of them, ratified the acts of the other Defendants as described in this
28   Complaint.


                                                   Complaint - 3
     Case 2:19-cv-05008-ODW-JPR Document 1 Filed 06/09/19 Page 4 of 15 Page ID #:4



 1   6.     Plaintiff is informed and believes, and on that basis alleges, that the Perpetrator, was at all
 2   times mentioned herein an agent, employee, or servant of the Defendants, and/or was under the
 3   jurisdiction and control of the Defendants.
 4   7.     Plaintiff is informed and believes, and on that basis alleges, the Perpetrator molested and
 5   abused minor students, including Plaintiff, at Logan River Academy, LLC / Maple Rise
 6   Academy, and other treatment facilities for minors, owned, operated, and controlled by the
 7   Defendants. The Plaintiff is informed and believes, and on that basis alleges, that Defendants
 8   were aware of, had notice of, and should have known of the molestations and sexual abuse by the
 9   Perpetrator. For example, Plaintiff is informed and believes, and on that basis alleges, the
10   following:
11          A.      That on or about October 15, 2008, staff members of Defendant Logan River
12   Academy, LLC / Maple Rise Academy abducted and kidnapped Plaintiff from her high school
13   under direct orders by the Defendants. Plaintiff at the time of the abduction was attending
14   Beverly Hills High School, 241 S Moreno Dr, Beverly Hills, CA 90212.
15          B.      Plaintiff arrived at school like any other day, and went straight to the locker room
16   because she had physical education first period. Plaintiff was almost finished changing into her
17   gym clothes when a female security officer came into the locker room asking for Plaintiff.
18   Plaintiff explained that she was in fact said person. The security guard asked Plaintiff to come
19   with her to the front office. Plaintiff asked why and the security guard told Plaintiff that Plaintiff
20   was caught on camera stealing and the principal wanted to see Plaintiff. Plaintiff explained to
21   the security guard that there had to be a mistake because Plaintiff did not steal anything as she
22   only just arrived at school.
23          C.      Because Plaintiff did not want to get in trouble and wanted to explain that there
24   must have been a mistake, Plaintiff changed back into her school clothes and followed the
25   security guard outside of the gym to the security guard’s golf cart. The security guard then drove
26   Plaintiff to the front office where the principal’s office was located. Instead of escorting Plaintiff
27   to the principal’s office, the security guard took Plaintiff to a remote back office and left Plaintiff
28   in the office alone. A few minutes later, the door opened and two staff members of Logan


                                                   Complaint - 4
     Case 2:19-cv-05008-ODW-JPR Document 1 Filed 06/09/19 Page 5 of 15 Page ID #:5



 1   Academy – one very large man and a smaller muscular woman walked in and locked the door
 2   behind them. Plaintiff screamed in terror. The man and woman threatened Plaintiff if Plaintiff
 3   did not calm down. Plaintiff in fear was gasping for air and asking what was happening. The
 4   two staff members said, “This can go the easy way, or the hard way. If you choose the hard way,
 5   we will have to handcuff you and that will be embarrassing when we walk out.” Plaintiff
 6   continually asked what was going to happen to her. The two staff members replied they were
 7   taking Plaintiff to a residential in treatment facility center. Plaintiff asked where, but the two
 8   staff members refused to tell her. The two staff members confiscated Plaintiff’s backpack, house
 9   keys, wallet and cell phone. Plaintiff asked if she could write a letter to let the people she was
10   living with know what was happening to her, but the staff members denied Plaintiff’s request.
11           D.     The staff members for Logan River Academy then interlocked their arms with
12   Plaintiff, demanded Plaintiff be quiet; keep her head down and walk directly to their car. The
13   staff members instructed Plaintiff that if she did not cooperate they would immediately handcuff
14   Plaintiff.
15           E.     Plaintiff got into the backseat of the car and was locked in. The staff members
16   then told Plaintiff she was going to Logan River Academy in Utah and drove to Los Angeles
17   International Airport. At the airport the Plaintiff had to use the bathroom, and the female staff
18   member went into the same stall as Plaintiff and watched her urinate. On the airplane, Plaintiff
19   sat in the middle seat between the female and male staff member and was told to remain silent.
20   Plaintiff had to use the bathroom on the airplane. The female staff member escorted Plaintiff to
21   the bathroom and instructed Plaintiff to remain quiet and keep her head down on the way to the
22   bathroom. The female staff member stood directly outside the door of the bathroom. When
23   Plaintiff left the bathroom, the female staff member immediately escorted Plaintiff back to her
24   seat.
25           F.     When Plaintiff landed in Utah, the staff members drove Plaintiff to Logan River
26   Academy, where she was immediately taken to a punishment room called “Devo.” The staff
27   members took Plaintiff’s clothes from her, forced her to get naked and shower in front of them.
28   Plaintiff was then assigned a number, which would later become the reference number she was


                                                  Complaint - 5
     Case 2:19-cv-05008-ODW-JPR Document 1 Filed 06/09/19 Page 6 of 15 Page ID #:6



 1   referred to at Logan River Academy. Plaintiff remained in the punishment room for three
 2   days before being assigned to a girl’s unit.
 3          G.      Plaintiff was then assigned to Margaret Oak, a therapist at Logan River Academy.
 4          H.      Immediately, upon Plaintiff’s arrival at Logan River Academy, staff member
 5   Perpetrator Snow took an unusual interest in Plaintiff. Perpetrator Snow went out of her way to
 6   make Plaintiff feel special. Perpetrator Snow would often take Plaintiff on walks around the
 7   yard, bring Plaintiff yarn to crotchet, pull Plaintiff out of class, and spent countless hours of one
 8   on one time with Plaintiff. Perpetrator Snow was not Plaintiff’s “lead” staff member or her “one
 9   on one” staff member. To all other staff members there it was obvious that Perpetrator Snow
10   should not have been pulling Plaintiff out of classes and spending all of her time with Plaintiff.
11          I.      Staff members at Logan River Academy were aware of the unusual interest
12   Perpetrator Snow took in Plaintiff. For three to four months leading up to the sexual assault,
13   Perpetrator Snow would engage in sexual petting and touching of Plaintiff including, but not
14   limited to coming to Plaintiff’s room on countless occasions and putting her hands on Plaintiff’s
15   leg and rubbing it in a sexual manner up to Plaintiff’s inner thighs, rubbing Plaintiff’s back in a
16   sexual manner and touching Plaintiff’s breasts in a sexual manner. Perpetrator Snow engaged in
17   long hugs of Plaintiff for sexual gratification and expressed her feelings for Plaintiff in front of
18   other staff members at Logan River Academy. In fact, Perpetrator Snow told Plaintiff that it was
19   well known by staff members at Logan River Academy that the reason why Perpetrator Snow
20   lost her job at her previous school was because she had a relationship with a minor student at that
21   facility and was discharged for that conduct.
22          J.      On one occasion, Plaintiff specifically provided notice to Logan River Academy
23   staff members Lindsay and Kerri about Perpetrator Snow’s feelings for Plaintiff and that
24   Perpetrator Snow was “hooking up” with Plaintiff. Staff member Lindsay’s response to Plaintiff
25   was that Plaintiff had a wild imagination. On another occasion, Plaintiff asked staff member
26   Kerri for advice about Perpetrator Snow. Plaintiff knew staff member Kerri was gay. As such,
27   Plaintiff confided in Kerri to find out about Perpetrator Snow’s interest in Plaintiff. Plaintiff
28   wanted advice on Perpetrator Snow. Plaintiff asked staff member Kerri why she thought


                                                    Complaint - 6
     Case 2:19-cv-05008-ODW-JPR Document 1 Filed 06/09/19 Page 7 of 15 Page ID #:7



 1   Perpetrator Snow who was this gorgeous and beautiful woman was so interested in Plaintiff; why
 2   Perpetrator Snow was giving Plaintiff all this attention when Plaintiff was only 14 and a nerdy
 3   young girl. Staff member Kerri confided in Plaintiff and told Plaintiff to be careful of
 4   Perpetrator Snow and to stay away from Perpetrator Snow; Perpetrator Snow had sexual
 5   relations with another girl at Red Rock Canyon School and was terminated from that job for her
 6   inappropriate conduct.
 7          K.      On one occasion in particular, Perpetrator Snow and Plaintiff were rolling yarn
 8   together, which they often did. Plaintiff asked Perpetrator Snow to come to Plaintiff’s room to
 9   see the new yarn Plaintiff’s mom had sent Plaintiff. Plaintiff was excited to show Perpetrator
10   Snow the yarn because it was black yarn something Plaintiff had never had before. Perpetrator
11   Snow came into Plaintiff’s room where Plaintiff’s roommate was taking her shower. Perpetrator
12   Snow informed Plaintiff’s roommate that it was time for Plaintiff’s roommate to leave the room
13   and go back into the common area.
14          L.      At that time Perpetrator Snow and Plaintiff sat on Plaintiff’s bed. Plaintiff was
15   showing off her yarn and the recent projects she was doing and at some point Perpetrator Snow
16   came closer and began to kiss Plaintiff. Perpetrator Snow kissed Plaintiff for a couple of
17   minutes. During that time Perpetrator Snow began touching and fondling Plaintiff’s breasts, and
18   at one point Perpetrator Snow slid her hand inside Plaintiff’s pants and began touching Plaintiff’s
19   vagina, eventually penetrating Plaintiff’s vagina with Perpetrator Snow’s fingers. This lasted for
20   several minutes. Sometime thereafter, Perpetrator Snow left Plaintiff’s room.
21          M.      Employees and agents of Defendants were aware that Perpetrator Snow had an
22   unusual interest in Plaintiff, and had frequent unsupervised contact with Plaintiff at Logan River
23   Academy for extended periods of time. The numerous times Perpetrator Snow was with
24   Plaintiff, when Perpetrator Snow was not her lead staff member, should have made Defendants
25   question the circumstances and motivation of Perpetrator Snow’s contact with Plaintiff. Plaintiff
26   was a minor girl, who was young, impressionable and particularly vulnerable to the abuse and
27   molestation by Perpetrator Snow.
28   8.     The sexual abuse and exploitation of Plaintiff and the circumstances under which it


                                                 Complaint - 7
     Case 2:19-cv-05008-ODW-JPR Document 1 Filed 06/09/19 Page 8 of 15 Page ID #:8



 1   occurred caused Plaintiff to develop various psychological coping mechanisms and physiological
 2   injuries as a result of the child sexual abuse.
 3   9.     Plaintiff is further informed and believes, and on that basis alleges, that even though the
 4   Defendants knew or should have known that Perpetrator Snow was molesting and sexually
 5   abusing Plaintiff, and even though the Defendants had actual and constructive knowledge of the
 6   abuse, the Defendants covered up the molestation and sexual abuse by Perpetrator Snow by
 7   threatening Plaintiff to not speak of the abuse. The Defendants continued to hold Perpetrator
 8   Snow out as staff member who could be trusted with minors including Plaintiff. And the
 9   Defendants continued to allow Perpetrator Snow to work with minors including Plaintiff on a
10   daily basis, failing to supervise and/or monitor Perpetrator Snow to ensure that she was not
11   molesting and sexually abusing Plaintiff.
12          Perpetrator Snow’s Child Sexual Abuse of Samantha Gerson
13   10.    During the time that Perpetrator Snow was working for and employed by the Defendant,
14   Perpetrator Snow sexually abused and molested Plaintiff Samantha Gerson from on or about
15   October 2008 to April 2008 when Plaintiff was a minor. The acts of sexual abuse and
16   molestation included, but was not limited to, hugging, rubbing and massaging in sexual manner,
17   fondling of minor’s genitalia over the clothes, rubbing or massaging of minor’s body over
18   clothes, simulated intercourse of minor over clothes, rubbing and massaging of minor’s breasts
19   skin to skin, rubbing and massaging of minor’s body skin to skin, fondling of minor’s genitalia
20   skin to skin, masturbation of minor skin to skin, and digital penetration of minor’s vagina.
21   11.    As a direct result of the wrongful conduct alleged herein, Plaintiff suffered, and
22   continues to suffer, great pain of mind and body, shock, emotional distress, physical
23   manifestations of emotional distress, embarrassment, loss of self-esteem, disgrace, humiliation,
24   and loss of enjoyment of life; was prevented and will continue to be prevented from performing
25   daily activities and obtaining the full enjoyment of life; has sustained and continues to sustain
26   loss of earnings and earning capacity; and/or has incurred and will continue to incur expenses for
27   medical and psychological treatment, therapy, and counseling.
28   ///


                                                   Complaint - 8
     Case 2:19-cv-05008-ODW-JPR Document 1 Filed 06/09/19 Page 9 of 15 Page ID #:9



 1                                     FIRST CAUSE OF ACTION
 2               (Childhood Sexual Abuse - Cal. Civ. Proc. Code § 340.1 (West 2003))
 3                                         (Against All Defendants)
 4   12.    Plaintiff incorporates all paragraphs of this Complaint as if fully set forth herein.
 5   13.    The Perpetrator engaged in unpermitted, harmful and offensive conduct and contact upon
 6   the person of Plaintiff in violation of Cal. Civ. Proc. Code § 340.1 (West 2003). Said conduct
 7   was undertaken while the Perpetrator was an employee, volunteer, representative, or agent of
 8   Defendants while in the course and scope of employment with Defendants.
 9   14.    Prior to or during the abuse alleged above, Defendants knew, had reason to know, or
10   were otherwise on notice of unlawful sexual conduct by the Perpetrator. Defendants failed to
11   take reasonable steps and failed to implement reasonable safeguards to avoid acts of unlawful
12   sexual conduct and physical contact in the future by the Perpetrator, including, but not limited to,
13   preventing or avoiding placement of the Perpetrator in functions or environments in which
14   contact with children was an inherent part of those functions or environments. Furthermore, at
15   no time during the periods of time alleged did Defendants have in place a system or procedure to
16   supervise and/or monitor employees, volunteers, representatives, or agents to insure that they did
17   not molest or sexually abuse minors in Defendants’ care, including the Plaintiff.
18   15.    As a result of the above-described conduct, Plaintiff has suffered, and continues to suffer
19   great pain of mind and body, shock, emotional distress, physical manifestations of emotional
20   distress, embarrassment, loss of self-esteem, disgrace, humiliation, and loss of enjoyment of life;
21   was prevented and will continue to be prevented from performing daily activities and obtaining
22   the full enjoyment of life; has sustained and will continue to sustain loss of earnings and earning
23   capacity; and/or has incurred and will continue to incur expenses for medical and psychological
24   treatment, therapy, and counseling.
25                                   SECOND CAUSE OF ACTION
26                                               (Negligence)
27                                         (Against All Defendants)
28   16.    Plaintiff incorporates all paragraphs of this Complaint as if fully set forth herein.


                                                  Complaint - 9
     Case 2:19-cv-05008-ODW-JPR Document 1 Filed 06/09/19 Page 10 of 15 Page ID #:10



 1     17.     Defendants had a duty to protect the minor Plaintiff when Plaintiff was entrusted to their
 2     care. Plaintiff’s care, welfare, and/or physical custody were temporarily entrusted to Defendants.
 3     Defendants voluntarily accepted the entrusted care of Plaintiff. As such, Defendants owed
 4     Plaintiff, and all minor children, a special duty of care, in addition to a duty of ordinary care, and
 5     owed Plaintiff the higher duty of care that adults dealing with children owe to protect them from
 6     harm.
 7     18.     Defendants, by and through their agents, servants and employees, knew or reasonably
 8     should have known of the Perpetrator’s dangerous and exploitive propensities and/or that the
 9     Perpetrator was an unfit agent. It was foreseeable that if Defendants did not adequately exercise
10     or provide the duty of care owed to children in their care, including but not limited to the
11     Plaintiff, the children entrusted to Defendants’ care would be vulnerable to sexual abuse by the
12     Perpetrator.
13     19.     Defendants breached their duty of care to the minor Plaintiff by allowing the
14     Perpetrator to come into contact with the minor Plaintiff without supervision; by failing to
15     adequately hire, supervise, or retain the Perpetrator who they permitted and enabled to have
16     access to the Plaintiff; by failing to investigate or otherwise confirm or deny such facts about the
17     Perpetrator; by failing to tell or concealing from Plaintiff, Plaintiff’s parents, guardians, or law
18     enforcement officials that the Perpetrator was or may have been sexually abusing minors; by
19     failing to tell or concealing from Plaintiff’s parents, guardians, or law enforcement officials that
20     the Plaintiff was or may have been sexually abused after Defendants knew or had reason to know
21     that the Perpetrator may have sexually abused the Plaintiff, thereby enabling Plaintiff to continue
22     to be endangered and sexually abused, and/or creating the circumstance where the Plaintiff was
23     less likely to receive medical/mental health care and treatment, thus exacerbating the harm done
24     to the Plaintiff; and/or by holding out the Perpetrator to the Plaintiff and her parents or guardians
25     as being in good standing and trustworthy.
26     20.     As a result of the above-described conduct, the Plaintiff has suffered, and continues to
27     suffer great pain of mind and body, shock, emotional distress, physical manifestations of
28     emotional distress, embarrassment, loss of self-esteem, disgrace, humiliation, and loss of


                                                    Complaint - 10
     Case 2:19-cv-05008-ODW-JPR Document 1 Filed 06/09/19 Page 11 of 15 Page ID #:11



 1     enjoyment of life; was prevented and will continue to be prevented from performing daily
 2     activities and obtaining the full enjoyment of life; has sustained and will continue to sustain loss
 3     of earnings and earning capacity; and/or has incurred and will continue to incur expenses for
 4     medical and psychological treatment, therapy, and counseling.
 5                                       THIRD CAUSE OF ACTION
 6                                 (Negligent Supervision/Failure to Warn)
 7                                         (Against All Defendants)
 8     21.    Plaintiff incorporates all paragraphs of this Complaint as if fully set forth herein.
 9     22.    Defendants had a duty to provide reasonable supervision of the Perpetrator; to use
10     reasonable care in investigating the Perpetrator; and to provide adequate warning to the Plaintiff,
11     the Plaintiff’s family, and minor students, of the Perpetrator’s dangerous propensities and
12     unfitness.
13     23.    Defendants, by and through their agents, servants and employees, knew or reasonably
14     should have known of the Perpetrator’s dangerous and exploitive propensities and/or that the
15     Perpetrator was an unfit agent. Despite such knowledge, Defendants negligently failed to
16     supervise the Perpetrator in the position of trust and authority as staff member, disciplinarian,
17     house or residential staff, counselor, school administrator, schoolteacher, emotional mentor,
18     and/or other authority figure, where such Perpetrator was able to commit the wrongful acts
19     against the Plaintiff. Defendants failed to provide reasonable supervision of the Perpetrator,
20     failed to use reasonable care in investigating the Perpetrator, and failed to provide adequate
21     warning to Plaintiff and Plaintiff’s family of the Perpetrator’s dangerous propensities and
22     unfitness. Defendants further failed to take reasonable measures to prevent future sexual abuse.
23     24.    As a result of the above-described conduct, Plaintiff has suffered, and continues to
24     suffer great pain of mind and body, shock, emotional distress, physical manifestations of
25     emotional distress, embarrassment, loss of self-esteem, disgrace, humiliation, and loss of
26     enjoyment of life; was prevented and will continue to be prevented from performing daily
27     activities and obtaining the full enjoyment of life; has sustained and will continue to sustain loss
28     of earnings and earning capacity; and/or has incurred and will continue to incur expenses for


                                                   Complaint - 11
     Case 2:19-cv-05008-ODW-JPR Document 1 Filed 06/09/19 Page 12 of 15 Page ID #:12



 1     medical and psychological treatment, therapy, and counseling.
 2                                     FOURTH CAUSE OF ACTION
 3                                       (Negligent Hiring/Retention)
 4                                          (Against All Defendants)
 5     25.    Plaintiff incorporates all paragraphs of this Complaint as if fully set forth herein.
 6     26.    Defendants had a duty to not hire and/or retain the Perpetrator, and other employees,
 7     agents, volunteers, and other representatives, given the Perpetrator’s dangerous and exploitive
 8     propensities.
 9     27.    Defendants, by and through their agents, servants and employees, knew or reasonably
10     should have known of the Perpetrator’s dangerous and exploitive propensities and/or that the
11     Perpetrator was an unfit agent. Despite such knowledge, Defendants negligently hired and/or
12     retained the Perpetrator in the position of trust and authority as staff member, disciplinarian,
13     house or residential staff, counselor, school administrator, schoolteacher, emotional mentor,
14     and/or other authority figure, where such Perpetrator was able to commit the wrongful acts
15     against the Plaintiff. Defendants failed to use reasonable care in investigating the Perpetrator
16     and failed to provide adequate warning to the Plaintiff and the Plaintiff’s family of the
17     Perpetrator’s dangerous propensities and unfitness. Defendants further failed to take reasonable
18     measures to prevent future sexual abuse.
19     28.    As a result of the above-described conduct, the Plaintiff has suffered, and continues to
20     suffer great pain of mind and body, shock, emotional distress, physical manifestations of
21     emotional distress, embarrassment, loss of self-esteem, disgrace, humiliation, and loss of
22     enjoyment of life; was prevented and will continue to be prevented from performing daily
23     activities and obtaining the full enjoyment of life; has sustained and will continue to sustain loss
24     of earnings and earning capacity; and/or have incurred and will continue to incur expenses for
25     medical and psychological treatment, therapy, and counseling.
26     ///
27     ///
28     ///


                                                   Complaint - 12
     Case 2:19-cv-05008-ODW-JPR Document 1 Filed 06/09/19 Page 13 of 15 Page ID #:13



 1                                       FIFTH CAUSE OF ACTION
 2                        (Negligent Failure to Warn, Train, or Educate Plaintiff)
 3                                         (Against All Defendants)
 4     29.    Plaintiff incorporates all paragraphs of this Complaint as if fully set forth herein.
 5     30.    Defendants breached their duty to take reasonable protective measures to protect the
 6     Plaintiff and other minor students from the risk of childhood sexual abuse by the Perpetrator,
 7     such as the failure to properly warn, train, or educate the Plaintiff and other minor students about
 8     how to avoid such a risk, pursuant to Juarez v. Boy Scouts of America, Inc., 81 Cal. App. 4th
 9     377 (2000).
10     31.    As a result of the above-described conduct, the Plaintiff has suffered, and continues to
11     suffer great pain of mind and body, shock, emotional distress, physical manifestations of
12     emotional distress, embarrassment, loss of self-esteem, disgrace, humiliation, and loss of
13     enjoyment of life; was prevented and will continue to be prevented from performing daily
14     activities and obtaining the full enjoyment of life; has sustained and will continue to sustain loss
15     of earnings and earning capacity; and/or has incurred and will continue to incur expenses for
16     medical and psychological treatment, therapy, and counseling.
17                                       SIXTH CAUSE OF ACTION
18                              (Intentional Infliction of Emotional Distress)
19                                         (Against All Defendants)
20     32.    Plaintiff incorporates all paragraphs of this Complaint as if fully set forth herein.
21     33.    Defendants’ conduct was extreme and outrageous and was intentional or done recklessly.
22     34.    As a result of Defendants’ conduct, the Plaintiff experienced and continues to experience
23     severe emotional distress resulting in bodily harm.
24     35.    As a result of the above-described conduct, the Plaintiff has suffered, and continues to
25     suffer great pain of mind and body, shock, emotional distress, physical manifestations of
26     emotional distress, embarrassment, loss of self-esteem, disgrace, humiliation, and loss of
27     enjoyment of life; was prevented and will continue to be prevented from performing daily
28     activities and obtaining the full enjoyment of life; has sustained and will continue to sustain loss


                                                   Complaint - 13
     Case 2:19-cv-05008-ODW-JPR Document 1 Filed 06/09/19 Page 14 of 15 Page ID #:14



 1     of earnings and earning capacity; and/or has incurred and will continue to incur expenses for
 2     medical and psychological treatment, therapy, and counseling.
 3                                       SEVENTH CAUSE OF ACTION
 4                                (Negligent Infliction of Emotional Distress)
 5                                           (Against All Defendants)
 6     36.     Plaintiff incorporates all paragraphs of this Complaint as if fully set forth herein.
 7     37.     As described above, Defendants conduct was grossly negligent, and constituted an
 8     aggravated or magnified failure to use that care which a reasonable person would use to avoid
 9     injury to other people.
10     38.     As a result of Defendants’ gross negligence, Plaintiff has suffered serious emotional
11     distress.
12     39.     The serious emotional distress suffered by Plaintiff is such that a reasonable person,
13     normally constituted, would be unable to adequately cope with the mental stress engendered by
14     the circumstances of this case.
15     40.     Defendants’ breach of duty and gross negligence was the legal cause and proximate cause
16     of the serious emotional distress suffered by Plaintiff.
17     41.     As a direct result of the above-described conduct, Plaintiff has suffered, and continues to
18     suffer great pain of mind and body, shock, emotional distress, physical manifestations of
19     emotional distress, embarrassment, loss of self-esteem, disgrace, humiliation, and loss of
20     enjoyment of life; has suffered and continues to suffer spiritually; was prevented and will
21     continue to be prevented from performing Plaintiff’s daily activities and obtaining the full
22     enjoyment of life; has sustained and will continue to sustain loss of earnings and earning
23     capacity; and/or has incurred and will continue to incur expenses for medical and psychological
24     treatment, therapy, and counseling.
25                                       EIGHTH CAUSE OF ACTION
26                                             (Punitive Damages)
27                                           (Against All Defendants)
28     42.     Plaintiff incorporates all paragraphs of this Complaint as if fully set forth herein.


                                                    Complaint - 14
     Case 2:19-cv-05008-ODW-JPR Document 1 Filed 06/09/19 Page 15 of 15 Page ID #:15



 1     43.    By reason of the above alleged acts, omissions, or conduct, Defendants acted willfully,
 2     wantonly, oppressively, and/or with such malice as implies a spirit of mischief or criminal
 3     indifference to civil obligations, and/or with willful misconduct and/or that entire want of care
 4     that would raise a presumption of conscious indifference to the consequences of their conduct.
 5     Defendants are therefore liable to Plaintiff for punitive damages in amounts to be determined at
 6     trial. In addition, Plaintiff has a statutory right to seek punitive damages for the aforesaid
 7     violations.
 8

 9            WHEREFORE, Plaintiff prays for damages; costs; interest; attorneys’ fees; statutory/civil
10     penalties according to law; and such other relief as the court deems appropriate and just.
11                                              JURY DEMAND
12            Plaintiff demands a jury trial on all issues so triable.
13

14     Dated: June 9, 2019                                     /s/Michele M. Betti
                                                               Michele M. Betti, Esq.
15
                                                               Law Offices Of Betti & Associates
16                                                             Attorneys for Plaintiff
                                                               Samantha Gerson
17

18

19

20

21

22

23

24

25

26

27

28




                                                    Complaint - 15
